Citation Nr: 1003539	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a jaw disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 3, to June 11, 
2002, and from January 4, to November 9, 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the RO 
which, in part, denied service connection for a jaw disorder.  
In October 2009, a hearing was held at the RO before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran does not have a disorder of the jaw or dental 
condition or disability, to include extracted teeth because 
of combat wounds or other trauma during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder for VA compensation purposes have not been 
met, nor does the Veteran have a jaw disorder due to disease 
or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1721, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150, 17.191 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Prior to initial adjudication of 
the Veteran's claims, letters dated in May and October 2006, 
fully satisfied the duty to notify provisions of VCAA.  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
dental records identified by him have been obtained and 
associated with the claims file.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Jaw Disorder

The Veteran asserts, in essence, that service connection 
should be established for loss of sensation around a tooth 
(number 17) that was extracted in service.  The Veteran 
testified that he developed an infection in the socket of the 
extracted tooth shortly after he arrived in Iraq in March 
2005, and that he subsequently required a bone graft when he 
returned home to the States.  He testified in October 2009, 
that he has some numbness in the area of the extracted tooth 
and that it feels "weird" when he chews food on that side 
of his mouth.  (T p.7).  

The service dental records showed that the Veteran underwent 
extraction of two impacted wisdom teeth, numbers 17 and 32, 
without complication in February 2005.  He was deployed to 
Iraq in March 2005, and subsequently developed pain and 
swelling around the extraction site of number 17.  Six pieces 
of buccal plate were removed from the area in March 2005.  
Follow-up notes showed that the infection healed without 
complication and the Veteran reported improved sensation in 
the area in late March 2005.  Private dental records showed 
that the Veteran underwent a bone graft at the extraction 
site without complication in December 2007.  

When examined by VA in January 2009, the Veteran reported 
numbness and tingling in area around the extracted tooth.  
The examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's dental 
history.  On examination, there was no loss of bone of the 
maxilla or mandible, or evidence of malunion or nonunion of 
the maxilla or mandible bones.  There was no limitation of 
motion at the temporamandibular articulation or any evidence 
of pain, swelling, osteoradionecrosis, osteomyelitis, or loss 
of bone of the hard palate.  The Veteran denied any problems 
chewing his food or talking, or any time lost at work because 
of his teeth.  The diagnosis was status post extraction of 
wisdom teeth with residual decreased sensation around numbers 
18, 19, and 20, with no evidence of jaw condition.  

In this case, the Veteran does not claim nor do the service 
records show that his dental care in service was due to 
combat wounds or other service trauma, nor does he seek to 
establish service connection for purposes of establishing 
one-time eligibility for outpatient dental treatment.  
Rather, the Veteran believes that service connection should 
be established for residual numbness in the area of extracted 
tooth number 17.  

VA regulations provide that missing teeth may be compensable 
for rating purposes under Diagnostic Code (DC) 9913 ("loss 
of teeth, due to loss of substance of body of maxilla or 
mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease involving osteomyelitis 
or osteoradionecrosis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, DC 9913.  

In this case, there is no evidence that the Veteran's loss of 
tooth number 17 was the result of loss of substance of body 
of maxilla or mandible.  Therefore, the Veteran does not have 
a service-connected compensable dental disability or 
condition (Class I).  See 38 C.F.R. § 17.161(a).  It is also 
apparent from the record that removal of the Veteran's tooth 
is not considered "trauma" for purposes of establishing 
service connection for outpatient dental treatment under 38 
C.F.R. §§ 3.381 and 17.161.  See VAOPGCPREC 5-97 (Jan. 22, 
1997; revised Feb. 25, 1997).  

In summary, the Veteran has not presented any competent 
evidence that he has a dental disorder for which service-
connected compensation may be granted.  There is no evidence 
of any in-service dental trauma.  Therefore, the Veteran does 
not have a service-connected, non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma (Class II(a)).  38 C.F.R. 
§ 17.161(c).  Accordingly, service connection for a dental 
disorder for VA compensation purposes is not warranted.  

Likewise, the Veteran is not shown to have any disability of 
the jaw.  The recent VA examination showed no pain, swelling 
or limitation of motion of the jaw, and no impairment of 
mastication.  At this point, the Board notes that prior to 
extraction of the tooth, the Veteran was advised of the 
possible complications of oral surgery, including the 
possibility of infection and permanent numbness resulting 
from nerve damage, and consented to go forward with the 
procedure.  The Veteran developed an infection at the site of 
the extracted tooth, which was successfully treated with 
antibiotics, and has some residual numbness around the 
extraction site.  However, other than some numbness, there is 
no evidence of any functional impairment of the jaw.  In 
short, there is no evidence of a current disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Absent 
evidence of a current disability of the jaw, the Board finds 
no basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  


ORDER

Service connection for a jaw disorder is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


